Citation Nr: 1618499	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left psoas abscess, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to August 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for a left psoas abscess due to herbicides.

In September 2014, the Board remanded the instant claim.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268  (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an October 2014 Application for Disability Compensation and Related Compensation Benefits, the Veteran filed an application for entitlement to, inter alia, unemployability.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The Board notes that in a February 2016 rating decision, the AOJ declined to reopen claims for entitlement to service connection for diabetic neuropathy of the left and right upper extremities, left and right lower extremities, and for diabetes mellitus, Type I, as the AOJ determined that the evidence submitted was not new and material.  The Veteran subsequently filed a notice of disagreement.  While a statement of the case as to these claims has not yet been issued, the RO is currently developing these claims, and as such these claims are not before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

2.  The Veteran's left psoas abscess is not among the enumerated conditions for which service connection may be established on a presumptive basis on exposure to Agent Orange or other herbicide agents during service in Vietnam.

3.  The Veteran is not shown to have a residual disability associated with left psoas abscess; left psoas abscess is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for left psoas abscess have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  
Furthermore, with respect to the merits of the Veteran's claim for service connection, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2009, sent prior to the initial unfavorable rating decision issued in September 2009, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service treatment records, to include Health Administration Center (HAC) records, have been considered in connection with his claim.  The Board notes that VA requested records from the Social Security Administration (SSA).  However, as noted in a December 2014 response, SSA reported that the Veteran's medical records had been destroyed.  In addition, in a January 2015 notice to the Veteran, SSA noted that the Veteran had received retirement benefits but had never received disability benefits from SSA.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination in October 2014 with respect to the issue decided herein.  The Board finds that such VA examination is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the September 2014 remand directives by requesting SSA records, obtaining HAC records and affording the Veteran with a VA examination, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.
II.  Service Connection Claim

The Veteran contends that he developed a left psoas abscess as a result of his service.  Specifically, he contends that such disorder was caused by exposure to herbicides while serving in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran's previously diagnosed left psoas abscess is not recognized as a chronic disease subject to presumptive service connection.  Therefore, service connection may not be established by a continuity of symptomatology.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303. 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of any abscesses.  Specifically the Veteran's August 1971 separation Reports of Medical History and Examination noted no abnormalities with the Veteran and the Veteran reported that he was in good health. 

The Veteran's post service treatment records reflect diagnosis and treatment for a left psoas abscess as a result of methicillin resistant staphylococcus aureaus (MRSA).  VA treatment notes from December 2008 reflect the Veteran was admitted for left psoas abscess and a drain was placed to treat the abscess.  A January 2009 treatment note reflects that the cite was clean and dry with no sign of infection.  A July 2009 treatment note reflects that the Veteran was treated for a groin abscess with irrigation and draining and ultimately developed lower extremity edema.  

The Veteran was afforded a VA examination in October 2014.  At such time, the Veteran admitted a history of IV drug abuse while in Vietnam and additional drug abuse upon his return.  The Veteran reported that in 2008 while in China, he developed a high fever and abdominal pain and was found to have a psoas abscess.  The examiner found that while the Veteran had a left psoas abscess in 2008, it resolved and had not recurred.  A physical examination revealed no abnormalities, no skin conditions, no tumors or neoplasms.  The examiner opined that it was less likely as not that the Veteran's psoas abscess began in or was etiologically related to any incident of the Veteran's military service including exposure to agent orange.  The examiner explained that there is no known correlation between exposure to herbicides and a psoas abscess.  In addition, the examiner further explained that the Veteran was diagnosed with the psoas abscess in 2008 and that such is a very rare infection which is often related to a history of immune deficiency, IV drug use or intra-abdominal surgery.  The examiner opined that the Veteran's condition was most likely due to his history of IV drug use.  The examiner explained that one of the leading causes of this rare condition is IV drug use and another is immune deficiency which the Veteran did not have.  However as the Veteran also had a history of MRSA, the examiner noted that this additional history further makes the Veteran's prior drug use a significant risk factor for his condition. 

Analysis

Considering the record in light of pertinent legal authority, the Board finds that service connection for a left psoas abscess is not warranted as the probative evidence of record fails to demonstrate a current diagnosis of a left psoas abscess or its residuals.   

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, matters of a medical diagnosis for disabilities not capable of lay observation, such as at issue here, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training as he has reported past work as a manual laborer.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose left psoas abscess or its residuals, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examiner, who does have medical training and expertise, found that while the Veteran had previously suffered from a left psoas abscess, such condition had resolved and did not recur. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of left psoas abscess or its residuals, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  
However, even assuming such condition or residuals exist, service connection is still not warranted as the probative evidence of record fails to support that such condition might be etiologically related to the Veteran's service.

With regard to presumptive service connection for a disease associated with exposure to herbicide agents, the Board notes that, the Veteran's DD Form 214 indicates that he had service in the Republic of Vietnam during the Vietnam era.  As such, he is presumed to have been exposed to herbicides, to include Agent Orange, coincident with such service.  The Board notes, however, that left psoas abscess is not a disease recognized to be presumptively related to herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply. 

The record also does not support an award of service connection on a direct basis.  The Veteran only alleges that his left psoas abscess was due to his agent orange exposure and does not allege that any other event or injury in service was the cause of his condition.  In addition, the record does not suggest any other event or injury in service to which the Veteran's disability could be related.  In addition, the only competent, probative opinion addressing the etiology of the Veteran's left psoas abscess weighs against the claim.  The Board finds the October 2014 medical opinion provided by the VA examiner to be highly probative regarding the relationship between the Veteran's previously resolved left psoas abscess and his military service, to include his presumed exposure to herbicides.  The Board finds that such opinion considered all of the pertinent evidence of record, to include the Veteran's statements as documented in the record, his medical history and examinations, and peer-reviewed studies regarding the effects of herbicide exposure, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the October 2014 VA opinion.

Notably, the VA examiner's opinion constitutes the only medical opinion on the question of a nexus between the Veteran's previously diagnosed left psoas abscess and service.  Neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a contrary medical opinion-i.e., one that, in fact, supports the claim.  Absent such evidence, the October 2014 VA opinion is persuasive.

The Board has considered the statements and arguments regarding the etiology of the Veteran's left psoas abscess submitted by the Veteran and his representative; however, the etiology of that disability is a complex medical question.  See Woehlaert; see also Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between the Veteran's left psoas abscess and his herbicide exposure is not a simple medical question.  Rather, it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As previously noted, neither the Veteran nor his representative is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his left psoas abscess and his herbicide exposure.  Therefore, their statements regarding the etiology of such disorder are entitled to no probative weight.

Therefore, based on the foregoing, the Board finds that a left psoas abscess is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.  Consequently, the preponderance of evidence is against the Veteran's claim for service connection for a left psoas abscess.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left psoas abscess is denied.



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


